SUPPLEMENT DATED MAY 1, 2007 TO PROSPECTUS DATED MAY 1, 2000 FOR DEFERRED VARIABLE ANNUITY CONTRACTS ISSUED BY NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY THROUGH ITS NATIONWIDE VA SEPARATE ACCOUNT-A This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective May 1, 2007, the following underlying mutual funds changed names: Old Fund Name New Fund Name Gartmore Variable Insurance Trust (GVIT) - Nationwide Variable Insurance Trust (NVIT) - oGartmore GVIT Government Bond Fund-Class I oNationwide NVIT Government Bond Fund-Class I oGartmore GVIT Money Market Fund-Class I oNationwide NVIT Money Market Fund-Class I oGVIT Small Company Fund-Class I oNationwide Multi-Manager NVIT Small Company Fund-Class I
